Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 1 of 22 Pageid#: 318




                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION


   ANTHONY SMITH,

                  Plaintiff,

   v.
                                                      Case No.: 6:20-cv-00016-NKM
   CENTRA HEALTH, INC. et al.,

                  Defendant.


                MEMORANDUM IN SUPPORT OF DEFENDANTS WESLEY THOMAS
               GILLESPIE AND CHRISTOPHER PAUL JONES’S MOTION TO DISMISS
                         PLAINTIFF’S THIRD AMENDED COMPLAINT

                                          INTRODUCTION

         Plaintiff’s Third Amended Complaint establishes that he was wandering Lynchburg

  General Hospital delirious, in a delusional and disoriented state, completely disconnected from

  reality, when Defendant Christopher Paul Jones was called to the scene. Plaintiff’s own pleaded

  state of mind, and the fact that he was wandering the halls of a hospital in such state, render the

  alleged actions of hospital security guards, Mr. Jones and Wesley Thomas Gillespie objectively

  reasonable and justified, and not offensive to the Constitution. Accordingly, Plaintiff has failed

  to state a claim against them and the Third Amended Complaint should be dismissed with

  prejudice.

                                                FACTS

  I.     General Background to Plaintiff’s Complaint

         As alleged in the Third Amended Complaint, Plaintiff Anthony Smith was admitted to

  Lynchburg General Hospital on February 24, 2018 after having received emergency surgery to
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 2 of 22 Pageid#: 319




  repair a hernia. Plaintiff’s Third Amended Complaint, ¶ 14. Following that surgery, Plaintiff was

  in a state of “delirium” and became “disoriented and delusional.” Id. ¶¶ 15-16. While in this

  state, disconnected from reality, Plaintiff left his hospital bed to trespass into unauthorized areas

  of the hospital. Id. ¶ 16, 66. Somebody called hospital security and Mr. Jones and unnamed other

  security guards, identified as John Does, approached Mr. Smith, determined that he needed to be

  restrained, and proceeded to restrain him, a process which included use of a TASER on Plaintiff

  by someone unidentified in the Third Amended Complaint. Id. ¶18. Plaintiff alleges that

  following his initial restraint, Defendant Gillespie did not release him from restraint as he was

  coming to, still in pain, and that Mr. Gillespie threatened to take Plaintiff to jail and potentially

  charge him with a crime. Id. ¶¶ 26, 88-89.

         Plaintiff sues Mr. Jones under 42 U.S.C. § 1983 (“Section 1983”) for alleged excessive

  force in violation of the Fourth and Fourteenth Amendments (Count III) as well as common law

  claims for Assault and Battery (Count IV), False Imprisonment (Count V), and Gross and

  Willful, Wanton and Reckless Negligence (Count VI). Against Defendant Gillespie, Plaintiff

  alleges common law False Imprisonment (Count V).

  II.    Specific Allegations Against Christopher Jones

          Mr. Jones was a “security guard employed by Centra Health, Inc. on February 24, 2018”

  and was acting “within the scope of [his] employment by Centra” when the alleged incident

  occurred. Plaintiff’s Third Amended Complaint, ¶ 7, 27. Plaintiff alleges that Mr. Jones was

  “acting under the color of state law” when the incident occurred because he was “acting in

  concert with Lynchburg Police Department officers,” and “Centra’s Special Conservators of the

  Peace” when he detained and arrested the Plaintiff.” Id. ¶ 73.




                                                     2
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 3 of 22 Pageid#: 320




         Plaintiff contends that Mr. Jones used unreasonable and excessive force against Plaintiff

  when he, along with other unnamed security guards sued as John Does, restrained and arrested

  Plaintiff. Id. ¶ 73. Plaintiff asserts that the use of a TASER on Plaintiff was unreasonable and

  excessive, although he does not specify which defendant deployed the TASER. Id. ¶ 18. Plaintiff

  further alleges that Mr. Jones acted without legal justification when he, along with the other

  unnamed security guards, placed Plaintiff in reasonable apprehension of immediate bodily harm

  when threatening to use force against him, and that they intentionally touched Plaintiff without

  his consent. Id. ¶ ¶ 78-81.

         Moreover, Plaintiff alleges that Mr. Jones had a duty to protect Smith from harm, and that

  he breached his duty of care when he acted in concert with the unnamed guards to deploy a

  TASER against Plaintiff. Id. ¶ ¶ 102-03. Plaintiff claims that the use of a TASER against

  Plaintiff was gross, willful, wanton, and reckless negligence, in “utter disregard of [Plaintiff’s]

  rights or welfare. Id. ¶ ¶ 104-05.

  III.   Specific Allegations Against Wesley Gillespie

         Plaintiff alleges that Defendant Gillespie “was a security guard employed by Centra

  Health, Inc. on February 24, 2018” and was acting “within the scope of [his] employment by

  Centra” when the alleged incident occurred. Plaintiff’s Third Amended Complaint, ¶ ¶8, 27.

  Plaintiff contends that Defendant Gillespie was “acting under the color of state law” when the

  incident occurred because he is a “Special Conservator of the Peace who was appointed upon the

  petition of Centra by the Lynchburg Circuit Court.” Id. ¶ 28. Plaintiff claims that while he was

  detained and handcuffed to a bed, Defendant Gillespie entered his room, questioned him, and

  threatened him with criminal prosecution. Id. ¶ ¶ 25-26, 88-89. Moreover, Plaintiff claims that




                                                    3
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 4 of 22 Pageid#: 321




  Defendant Gillespie continued to detain and restrain Plaintiff when there was “no basis for doing

  so.” Id. ¶ 89.

          Plaintiff has not asserted any other factual allegations with respect to Defendant

  Gillespie.

                                             ARGUMENT

  I.      Legal Standard for Motion to Dismiss

          The standard for a motion to dismiss under Fed. R. Civ. P. 12(b)(6) is well-known. The

  Court must determine whether the facts alleged in the complaint are sufficient to show that the

  plaintiff has a plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading

  that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

  will not do.’ . . . Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

  factual enhancement.’” Id.

          Moreover, “[a] plaintiff does not satisfy Rule 8 when the complaint ‘lump[s] all the

  defendants together and fail[s] to distinguish their conduct because such allegations fail to give

  adequate notice to the defendants as to what they did wrong.’” Classen Immunotherapies, Inc. v.

  Biogen Idec, 381 F. Supp. 2d 452, 455 (D. Md. 2005) (citing Appalachian Enterprises, Inc. v.

  Epayment Solutions Ltd., 2004 U.S. Dist. LEXIS 24657, *21 (S.D.N.Y. 2004)); Marcantonio v.

  Dudzinski, 155 F. Supp. 3d 619, 626 (W.D. Va. 2015) (“In the Fourth Circuit and elsewhere,

  courts have interpreted Twombly and Iqbal to mean that generic or general allegations about the

  conduct of ‘defendants,’ without more, fail to state a claim.”); Raub v. Bowen, 960 F. Supp. 2d

  602, 616 (E.D. Va. 2013) (concluding that “vagaries” in “ambiguous” false imprisonment count

  asserted against “one or more Defendants” justified dismissal).




                                                     4
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 5 of 22 Pageid#: 322




  II.       Legal Standard for 42 U.S.C. § 1983

            Section 1983 provides that a plaintiff may file suit against any person who, acting under

  color of state law, “subjects, or causes to be subjected, any citizen of the United States or other

  person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities

  secured by the Constitution and laws” of the United States. 42 U.S.C. § 1983.

            However, Section 1983 “‘is not itself a source of substantive rights,’ but [instead]

  provides ‘a method for vindicating federal rights elsewhere conferred.’” Albright v. Oliver, 510

  U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979)). In other

  words, § 1983 allows “a party who has been deprived of a federal right under the color of state

  law to seek relief.” City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 707

  (1999).

            To state a claim under Section 1983, a plaintiff must properly allege (1) that a legal right

  secured by the Constitution or laws of the United States was violated, and (2) that the alleged

  violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

  42, 48 (1988); see Crosby v. City of Gastonia, 635 F.3d 634, 639 (4th Cir. 2011), cert. denied,

  565 U.S. 823 (2011); Wahi v. Charleston Area Med. Ctr., Inc., 562 F.3d 599, 615 (4th Cir.

  2009); Jenkins v. Medford, 119 F.3d 1156, 1159-60 (4th Cir. 1997). Section 1983 requires a

  showing of personal fault based upon a defendant’s personal conduct. See Fisher v. Washington

  Metropolitan Area Transit Author., 690 F.2d 1133, 1142-43 (4th Cir. 1982), abrogated on other

  grounds by Cnty. of Riverside v. McLaughlin, 500 U.S. 44 (1991) (finding that § 1983 requires a

  showing of personal fault); Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978) (holding

  that § 1983 liability cannot be premised on the doctrine of respondeat superior). Importantly, the

  language of the statute serves to “impose[] liability on a government that, under color of some


                                                      5
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 6 of 22 Pageid#: 323




  official policy, ‘causes’ an employee to violate another's constitutional rights.” Monell, 436 U.S.

  at 692 (emphasis added). An actor cannot be held liable solely on the basis of a failure to

  adequately control or supervise any conduct that directly caused the specific deprivation charged.

  Fisher, supra, 690 F.2d at 1142-1143.

  III.   Argument for Mr. Jones

         The facts alleged in the Third Amended Complaint fail to demonstrate that Mr. Jones

  violated Plaintiff’s Constitutional rights through use of excessive force. Under applicable law,

  use of force does not violate the Constitution if the force is “objectively reasonable” under the

  circumstances. In this case, Plaintiff admits that he was trespassing in a state of delirium at a

  time when he was “disconnected from reality.” Based on the alleged facts, the only reasonable

  inference is that hospital personnel, including Mr. Jones, perceived Plaintiff as a danger to

  himself and others. Similarly, Plaintiff’s disconnection from reality reasonably necessitated use

  of force to subdue Plaintiff and protect himself and others in the hospital. As a result, Mr. Jones’s

  actions were legally justified and did not violate the Constitution.

         Even if the Court determined that it could not decide on the face of the Third Amended

  Complaint that Mr. Jones’s use of force was reasonable, he would nonetheless be entitled to

  qualified immunity because his actions were not knowingly unconstitutional, as it was not clearly

  established that the use of a TASER in the situation described in the Third Amended Complaint

  would be excessive and violate Plaintiff’s Constitutional rights.

         For the very same reasons, Plaintiff fails to state a claim for either assault or battery in

  Count IV. Mr. Jones’s response was reasonable and justified under the circumstances, which is

  clear on the face of the Third Amended Complaint and, therefore, cannot constitute assault or

  battery under Virginia common law.


                                                    6
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 7 of 22 Pageid#: 324




         Plaintiff fails to state a claim for common law false imprisonment against Mr. Jones as

  well. Count V fails against Mr. Jones because the apprehension of Plaintiff was reasonable under

  the circumstances, and because it made sense to restrain him under the circumstances, it made

  sense to keep him restrained until it could be determined that he was no longer a safety risk to

  himself or others.

         Finally, under a somewhat different though clearly related analysis, Plaintiff’s Count VI

  fails to state a claim for gross, willful and wanton or reckless negligence because the facts as

  alleged simply do not match up with cases where such negligence has been pleaded and/or

  proven. They do not rise to the level of severity necessary to state such a claim as a matter of

  law.

         For these reasons, the Third Amended Complaint against Mr. Jones should be dismissed.

         A.      Defendant Christopher Jones Should Be Dismissed from this Lawsuit
                 Because Plaintiff Has Not Stated a Claim Under § 1983

         Plaintiff alleges in Count III that Mr. Jones used Excessive Force in Violation of the

  Fourth and Fourteenth Amendments under 42 U.S.C. § 1983. Plaintiff, however, has failed to

  adequately plead such a claim against Mr. Jones for three reasons. First, Plaintiff has not alleged

  facts showing that Mr. Jones violated Plaintiff’s Fourth Amendment rights. Second, Plaintiff’s

  Third Amended Complaint does not show that Mr. Jones violated Plaintiff’s due process rights.

  Third, in the alternative, qualified immunity shields Mr. Jones this lawsuit.

         1.      Mr. Jones Did Not Violate the Fourth Amendment

         Based solely on consideration of the allegations in the Third Amended Complaint, Mr.

  Jones did not unlawfully seize Plaintiff under the Fourth Amendment because “[a]n arrest based

  on probable cause does not violate the [F]ourth [A]mendment….” Mensh v. Dyer, 956 F.2d 36,

  39 (4th Cir. 1991) (citations omitted). When presented with probable cause to do so, as Mr. Jones

                                                   7
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 8 of 22 Pageid#: 325




  was here, he was entitled to use the amount of force necessary to take an individual into custody.

  Id. at 40. Where, like here, no issue of fact is presented, the “probable cause determination made

  under the Fourth Amendment presents a question of law.” U.S. v. Miller, 925 F.2d 695, 698 (4th

  Cir. 1991). Probable cause justifies arrests when “facts and circumstances within the officer's

  knowledge . . . are sufficient to warrant a prudent person, or one of reasonable caution, in

  believing, in the circumstances shown, that the suspect has committed, is committing, or is about

  to commit an offense.” Michigan v. DeFillippo, 443 U.S. 31, 37 (1979). Moreover, an officer

  “may arrest an offender even for a ‘very minor criminal offense’ so long as the seizure is

  supported by probable cause.” Harrison v. Deane, 426 Fed. Appx. 175, 181 (4th Cir. 2011)

  (citing Figg v. Schroeder, 312 F.3d 625, 636 (4th Cir. 2002)).

         Here, Plaintiff concedes that he had left his designated hospital bed and was trespassing

  through unauthorized areas of the hospital in a delusional and disoriented state, and was entirely

  detached from reality. Plaintiff’s Third Amended Complaint, ¶ ¶ 15-16. It is reasonably inferred

  that in this state, he was causing sufficient problems to require that hospital security was called.

  Faced with Plaintiff’s trespassing, delusional and disoriented behavior indicating that he had

  detached from reality, Mr. Jones reasonably suspected and concluded that he had to detain and

  arrest Plaintiff because he was a danger to himself and others in the hospital. As Plaintiff’s Third

  Amended Complaint pleads, Plaintiff was not in a state of mind where Mr. Jones could

  accompany him back to his room and reason with him. Id.

         Thus, the alleged “seizure” of Plaintiff was lawful because there was probable cause to

  make a seizure. Mensh, 956 F.2d at 39 (“An arrest based on probable cause does not violate the

  [F]ourth [A]mendment….”). Because the Fourth Amendment allows seizures to occur when




                                                    8
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 9 of 22 Pageid#: 326




  there is probable cause, for purposes of Section 1983, Mr. Jones and any other guards involved

  in seizing Plaintiff acted in a lawful manner, not offensive to the Fourth Amendment.

          2.     Mr. Jones Did Not Use Excessive Force

          Plaintiff alleges that Mr. Jones, along with unidentified John Does, applied objectively

  unreasonable and excessive force because a TASER was used while arresting him. Plaintiff’s

  Third Amended Complaint, ¶ 73. Plaintiff does not allege which Defendant deployed the

  TASER. Plaintiff’s Third Amended Complaint, ¶ ¶18, 74.

          General or generic allegations about the conduct of ‘defendants,’ without more, fail to

  state a claim. Marcantonio, 155 F. Supp. 3d at 626. Therefore, Plaintiff’s blanket, conclusory

  statements involving the alleged actions of Mr. Jones and the John Does, without specifying any

  alleged actions that the individual defendants took, fail to state a claim for which relief can be

  granted.

          Even assuming the allegations were that it was Mr. Jones who used the TASER, any such

  use was objectively reasonable under the circumstances, and no Constitutional violation

  occurred. Plaintiff has therefore failed to state a claim regarding excessive force.

          When the facts are undisputed, as they are for the purposes of a motion to dismiss, the

  Court may consider an excessive force claim as a matter of law. See, e.g., Milstead v. Kibler,

  1999 U.S. Dist. LEXIS 8380, *9 (W.D. Va. Apr. 19, 1999) (“Motions to dismiss claims of

  excessive use of force have been granted . . . where the use of force was clearly warranted.”);

  Bakha Yawuti El v. Wean, 2017 U.S. Dist. LEXIS 144598, *8 (D.S.C. Sep. 7, 2017) (granting a

  motion to dismiss on an excessive force claim); Blakely v. Greene, 24 F.2d 676, 681 (4th Cir.

  1928) (“Where the facts are undisputed it is a question of law, and should be determined by the

  court[.]”).


                                                    9
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 10 of 22 Pageid#: 327




         “The ‘reasonableness’ inquiry in an excessive force case is an objective one: the question

  is whether the officers’ actions are ‘objectively reasonable’ in light of the facts and

  circumstances confronting them, without regard to their underlying intent or motivation.”

  Graham v. Connor, 490 U.S. at 397. The Court should consider factors such as “the severity of

  the crime at issue, whether the suspect poses an immediate threat to the safety of the officers or

  others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at

  396.

         Further, even in the more extreme cases of lethal shootings, courts have repeatedly held

  that they “cannot second guess the split-second judgments of a police officer to use deadly force

  in a context of rapidly evolving circumstances, when inaction could threaten the safety of the

  officers or others[.]” Milstead v. Kibler, 243 F.3d 157, 165 (4th Cir. 2001); Willis v. Oakes, 493

  F. Supp. 2d 776, 783 (W.D. Va. 2007) (The Court “must view the reasonableness of [a

  Defendant’s] actions from the perspective of a reasonable officer acting in the chaotic situation

  and not second-guess whether his decision to shoot [plaintiff] was actually more dangerous.”)

  (citations omitted).

         Additionally, because many of the situations officers face in the course of their duties are

  ambiguous, the court must allow for reasonable mistakes. Mazuz v. Maryland, 442 F.3d 217, 225

  (4th Cir. 2006); Schultz v. Braga, 455 F.3d 470, 478 (4th Cir. 2006); Creech v. Eckerd Corp., 56

  Va. Cir. 407, 409 (Va. Cir. Ct. 2001) (“[o]fficers can have reasonable, but mistaken, beliefs as to

  the facts establishing the existence of probable cause or exigent circumstances, for example, and

  in those situations courts will not hold that they have violated the Constitution.”).

         Indeed, even under Plaintiff’s own allegations, the collective circumstances demonstrate

  that Mr. Jones’s actions were objectively reasonable as a matter of law. Plaintiff concedes that at


                                                    10
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 11 of 22 Pageid#: 328




  all relevant times he suffered from delirium and delusions, and had completely disconnected

  from reality. Plaintiff’s Third Amended Complaint, ¶¶ 15-16. While in this concerning mental

  state, he was trespassing into other areas of the hospital without authorization. Id. at ¶¶16, 66. All

  of these facts were objectively apparent, such that Mr. Jones and other security personnel were

  allegedly called on to deal with Plaintiff. Any reasonable person in Mr. Jones’s position, with the

  duty to protect the hospital and all of its patients, including Plaintiff, would fairly conclude that

  Plaintiff needed to be seized.

         Indeed, it is objectively reasonable that Mr. Jones concluded that if Plaintiff were left to

  traverse the hospital in such a mental state, with wide-spread access to dangerous medical

  instruments, equipment, and devices, he may cause harm to himself or other individuals. There

  can be little doubt that Plaintiff posed a serious threat to other hospital patients and medical staff.

  Thus, there was sufficient probable cause to believe that Plaintiff was trespassing into

  unauthorized areas of the hospital and that he posed a threat of serious physical harm to himself

  and to other patients and staff in the hospital. As a result, Mr. Jones was legally justified in

  arresting Plaintiff, and because, as Plaintiff acknowledges, he was entirely delusional at the time,

  Mr. Jones was justified in using force to restrain Plaintiff.

         Given Plaintiff’s delusional state, and the fact that Plaintiff’s behavior was such that it

  necessitated calling hospital security, it is not reasonable to conclude there was a feasible way for

  Mr. Jones to escort Plaintiff back into his room and reason with him. That is not why you call a

  security guard. Rather, under these objective circumstances as set forth in the Third Amended

  Complaint, it was reasonable for Mr. Jones to use force to restrain Plaintiff, and no

  Constitutional violation occurred.




                                                    11
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 12 of 22 Pageid#: 329




         Plaintiff asserts in his Third Amended Complaint that it was the use of a TASER that

  made the force unreasonable, though it is hard to take this allegation seriously when paired with

  the allegations that Centra trained Mr. Jones (or failed to properly train Mr. Jones) with respect

  to the use of a TASER. Plaintiff’s Third Amended Complaint, ¶¶ 74, 33-46. Taken at face value,

  based solely on the allegations in the Third Amended Complaint, Mr. Jones did nothing more or

  less than what he was trained to do. Nonetheless, and as discussed below with respect to

  qualified immunity, there was nothing inherently unreasonable or unconstitutional about the use

  of a TASER in these circumstances.

         For all of the above reasons, Plaintiff’s excessive force claim (Count III) should be

  dismissed.

         3.      Alternatively, Mr. Jones Is Entitled to Qualified Immunity

         Even if the Court determines a Constitutional violation has been adequately alleged, Mr.

  Jones is entitled to qualified immunity. Qualified immunity is a shield which protects the

  government’s ability to perform its “traditional functions” by “helping to avoid ‘unwarranted

  timidity’ in performance of public duties, ensuring that talented candidates are not deterred from

  public service, and preventing the harmful distractions from carrying out the work of government

  that can often accompany damages suits.” Filarsky v. Delia, 132 S. Ct. 1657, 1665 (2012).

  Qualified immunity protects state actors (or alleged state actors) from liability for civil damages

  unless the plaintiff can show “(1) that the official violated a statutory or constitutional right, and

  (2) that the right was ‘clearly established’ at the time of the challenged conduct.” Ashcroft v. al-

  Kidd, 563 U.S. 731, 735 (2011) (citation omitted). A right is clearly established when existing

  precedent has placed the right’s existence “beyond debate.” Reichle v. Howards, 566 U.S. 658,

  664 (2012). However, Plaintiff has not shown “beyond debate” that Mr. Jones violated any


                                                    12
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 13 of 22 Pageid#: 330




  statutory or constitutional right of Plaintiff when he perceived Plaintiff as a threat to himself

  and/or others, and, pursuant to his duties as a security guard, sought to restrain him.

         Further, qualified immunity does not only apply to government actors, but can also apply

  to private individuals. “In Filarsky, the [United States Supreme] Court considered ‘whether an

  individual hired by the government to do its work,’ specifically a private attorney retained to

  assist a municipality with an official investigation, ‘[wa]s prohibited from seeking such

  immunity, solely because he work[ed] for the government on something other than a permanent

  or full-time basis.’” Meadows v. Rockford Hous. Auth., 861 F.3d 672, 676-77 (7th Cir. 2017).

  “The Court held that ‘immunity under § 1983 should not vary depending on whether an

  individual working for the government does so as a full-time employee, or on some other basis.”

  Id. at 677. “In doing so, it further explained how the purposes of immunity for government

  officials, discussed in Richardson, can apply with equal force to individuals in the private sector

  who take on government functions[.]” Id. The Court reasoned in Filarsky,

         Sometimes, as in this case, private individuals will work in close coordination with public
         employees, and face threatened legal action for the same conduct. Because government
         employees will often be protected from suit by some form of immunity, those working
         alongside them could be left holding the bag--facing full liability for actions taken in
         conjunction with government employees who enjoy immunity for the same activity.
         Under such circumstances, any private individual with a choice might think twice before
         accepting a government assignment.
         …
         The public interest in ensuring performance of government duties free from the
         distractions that can accompany even routine lawsuits is also implicated when individuals
         other than permanent government employees discharge these duties. Not only will such
         individuals' performance of any ongoing government responsibilities suffer from the
         distraction of lawsuits, but such distractions will also often affect any public employees
         with whom they work by embroiling those employees in litigation. ... Allowing suit under
         § 1983 against private individuals assisting the government will substantially undermine
         an important reason immunity is accorded public employees in the first place.

  Filarsky, 566 132 S. Ct. at 391 (internal citations omitted).



                                                    13
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 14 of 22 Pageid#: 331




         Conversely, in Richardson, the Supreme Court ruled that privately employed prison

  guards were not subject to qualified immunity in a narrow circumstance where the guards

  worked for a “large, multistate private prison management firm,” which was “systematically

  organized to perform a major administrative task for profit,” (i.e. managing an institution) and

  when the officers performed tasks “independently, with relatively less ongoing direct state

  supervision.” Richardson v. McKnight, 521 U.S. 399, 409 (1997). Further, Richardson “d[id] not

  involve a private individual briefly associated with a government body, serving as an adjunct to

  government in an essential government activity, or acting under close official supervision.”

  Meadows, 861 F.3d at 676. Here, Plaintiff does not and cannot allege that Jones worked for a

  “large, multistate private prison management firm.” Richardson, 521 U.S. at 409. Additionally,

  Plaintiff has not alleged that there are any security contracts that expire or that Defendants

  performed their tasks without supervision. Id.

         In this case, assuming Mr. Jones was a government agent for purposes of this motion,

  then he is undoubtedly entitled to qualified immunity. Plaintiff has not shown that Mr. Jones’s

  actions in restraining Plaintiff while he was trespassing through the hospital in a state of delirium

  violated any “clearly established” right of Plaintiff “beyond debate.” Plaintiff tries to head this

  argument off by reference to Estate of Armstrong v. Village of Pinehurst, which established that

  use of TASERS in drive stun mode is “proportional force only when deployed in response to a

  situation in which a reasonable officer would perceive some immediate danger that could be

  mitigated by using the tasers.” 810 F.3d 892, 903 (4th Cir. 2016). But the TASER use at issue in

  Village of Pinehurst, was specific to use of the TASER in drive stun mode, which the court

  found was “intended to be used for pain compliance rather than incapacitation.” Id. at 897 n.3,

  902. Here, Plaintiff has not and cannot allege discharge of the TASER in drive stun mode, so his


                                                    14
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 15 of 22 Pageid#: 332




  reference to Village of Pinehurst in his Third Amended Complaint lacks relevance to the

  qualified immunity or reasonable use of force analysis in this matter.

         There is nothing in the allegations in the Third Amended Complaint that demonstrates

  that Mr. Jones acted unreasonably, or in any event, acted in a way that violated a clearly

  established Constitutional right of the Plaintiff. Accordingly, Plaintiff’s Count III should be

  dismissed against Mr. Jones.

         B.      Mr. Jones Did Not Commit an Assault or Battery

         Plaintiff has also failed to state a claim for assault or battery. To state a claim for assault,

  a plaintiff must plead facts that show a defendant committed a threatening act intended to put an

  individual in reasonable fear of imminent physical injury. See Koffman v. Garnett, 265 Va. 12,

  16 (Va. 2003) (“[A]ssault consists of an act intended to cause either harmful or offensive contact

  with another person or apprehension of such contact, and that creates in that other person's mind

  a reasonable apprehension of an imminent battery”). Additionally, to state a claim for battery, a

  plaintiff must show that: (1) the defendant intentionally touched the plaintiff, (2) the touching

  was unwanted; and (3) the touching was without justification, excuse, or the plaintiff’s consent. 1

  Virginia Model Jury Instructions - Civil Instruction No. 36.070 (2019); Koffman, 265 Va. at 16

  (“Battery is an unwanted touching that is neither consented to, excused, nor justified.”).

         However, “[a] legal justification for the act being complained of will defeat an assault or

  battery claim.” Unus v. Kane, 565 F.3d 103, 117 (4th Cir. 2009) (citing Koffman, 265 Va. at 16).

  “Importantly, Virginia recognizes that police officers are legally justified in using reasonable

  force to execute their lawful duties.” Kane, 565 F.3d at 117 (citing Pike v. Eubank, 197 Va. 692

  (Va. 1956)). A Virginia Special Conservator of the Peace has legal authority to make an arrest

  and has legal authority to carry a weapon. See Va. Code 19 § 19.2-13(A) and (G). Furthermore,


                                                    15
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 16 of 22 Pageid#: 333




  “[t]he Supreme Court of Virginia has concluded that an officer's entitlement to qualified

  immunity for a particular arrest vitiates liability for battery, assault, and false assault and false

  imprisonment claims based on that arrest”. McPhearson v. Anderson, 874 F. Supp. 2d 573, 583

  (E.D. of Va. 2012) (citations omitted).

          Here, Plaintiff has failed to state his claims for assault and battery because Mr. Jones’s

  actions were legally justified for the same reasons discussed in Section III.A above.

  Consequently, because Mr. Jones’s use of force to restrain Plaintiff was legally justified while

  Plaintiff was trespassing around the hospital in a state of detachment from reality and delirium,

  Plaintiff has not stated actionable claims for assault or battery. These claims should therefore be

  dismissed.

          C.      Jones Did Not Falsely Imprison Plaintiff

          Plaintiff’s claim of false imprisonment against Mr. Jones also fails to state a claim upon

  which relief can be granted. To state a common law claim for false imprisonment, a plaintiff

  must show “the direct restraint by one person of the physical liberty of another without adequate

  legal justification.” McPhearson, 874 F. Supp. 2d at 582 (citing W.T. Grant Co. v. Owens, 149

  Va. 906, 921 (Va. 1928)). When, as is the case here, “the plaintiff’s arrest was lawful, the

  plaintiff cannot prevail on a claim of false imprisonment.” Lewis v. Kei, 281 Va. 715, 724 (Va.

  2011). Furthermore, the Fourth Circuit has held that, in Virginia, an officer cannot be subjected

  to civil liability for false imprisonment “when the officer acted in good faith and with probable

  cause.” Harrison, 426 F. Appx at 181. Moreover, in this jurisdiction, “a favorable ruling for the

  defendant on an excessive force claim brought under § 1983 requires dismissal of the state law

  claims as well.” Russell ex rel. Russell v. Wright, 916 F. Supp. 2d 629, 645 (W.D. Va. 2013).




                                                     16
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 17 of 22 Pageid#: 334




         Here, Mr. Jones had more than adequate legal justification for restraining and arresting

  Plaintiff. At the time of the incident, Plaintiff had wandered from his hospital bed in a state of

  delirium and was trespassing into other areas of the hospital, acting in such a way that called for

  security personnel to come to the scene. Plaintiff’s Third Amended Complaint, ¶¶ 15-16, 66. As

  Plaintiff’s Third Amended Complaint admits, Plaintiff was not in a state of mind where Mr.

  Jones could simply escort him back to his room and reason with him. Id. ¶¶ 15-16. Mr. Jones

  was forced to restrain Plaintiff at the very least until it was evident that Plaintiff’s delirium had

  passed, and until it could be determined he no longer presented a danger to himself or others.

  Therefore, Mr. Jones had probable cause to restrain Plaintiff and prevent him from further

  trespassing or harming himself or others.

         E.      Jones Did Not Act With Gross or Willful, Wanton, and Reckless Negligence

         Plaintiff failed to state a claim for gross or willful, wanton, and reckless negligence

  against Mr. Jones. Under Virginia law, “[g]ross negligence is that degree of negligence which

  shows an utter disregard of prudence amounting to complete neglect of the safety of another.”

  Big Stone Gap v. Johnson, 184 Va. 375, 379 (Va. 1945) (internal citations omitted). “It is a

  heedless and palpable violation of legal duty respecting the rights of others which amounts to the

  absence of slight diligence, or the want of even scant care.” Gandy v. Robey, 520 Fed. Appx.

  134, 143 (4th Cir. 2013) (citing Chapman v. City of Va. Beach, 252 Va. 186 (Va. 1996) (holding

  that a Sergeant’s decision to “employ a quick, dynamic entry that he believed would permit the

  officers to subdue” the Decedent with the “non-lethal force” of a Taser was reasonable under the

  circumstances). The bar for a gross-negligence claim is high; as the Supreme Court of Virginia

  made clear, “there is not gross negligence as a matter of law where there is even the slightest bit

  of care regardless of how insufficient or ineffective it may have been.” Elliott v. Carter, 292 Va.


                                                    17
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 18 of 22 Pageid#: 335




  618, 621 (Va. 2016) (emphasis added). Moreover, gross negligence requires a showing that a

  defendant’s actions or inactions would “shock fair-minded persons.” Hamilton v. Boddie-Noell

  Enters., Inc., 88 F. Supp. 3d 588, 592 (W.D. Va. 2015).

            Additionally, “[w]illful or wanton negligence involves a greater degree of negligence

  than gross negligence, particularly in the sense that in the former an actual or constructive

  consciousness of the danger involved is an essential ingredient of the act or omission.” Tubman

  v. Commonwealth, 3 Va. App. 267, 271 (Va. 1986) (citations omitted). “Willful and wanton

  negligence is acting consciously in disregard of another person's rights or acting with reckless

  indifference to the consequences, with the defendant aware, from his knowledge of existing

  circumstances and conditions, that his conduct probably would cause injury to another.” Id.

            In holding that a police officer did not act in a grossly negligent manner when the officer

  used deadly force to shoot the appellant, who was running towards him, the Fourth Circuit

  stated:

            Karnes's conduct did not amount to complete neglect of McLenagan's safety; he was
            simply faced with an impossible choice that had to be made in the flickering of an instant.
            Had Karnes chosen not to shoot and McLenagan indeed been armed, resulting in injury to
            another, we do not doubt that we would today be deciding whether Karnes's decision in
            that case constituted ‘complete neglect of the safety of another.’

  McLenagan v. Karnes, 27 F.3d 1002, 1009 (4th Cir. 1994); see also Simpson v. Virginia, 2016

  U.S. Dist. LEXIS 95579, *35, 2016 WL 3923887 (“If Defendants had let the mentally ill

  Decedent walk out with his shotgun . . . and he had shot or otherwise injured a passerby, the

  Court ‘do[es] not doubt that [it] would today be deciding whether [Defendants'] decision in that

  case constituted 'complete neglect of the safety of another.’”) (citing McLenagan, 27 F.3d at

  1009 (4th Cir. 1994).




                                                     18
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 19 of 22 Pageid#: 336




         Furthermore, the Western District of Virginia recognized the type of egregious actions

  that constitute gross negligence, and granted summary judgment on gross negligence claims

  stemming from use of a TASER by a police officer, reasoning:

         Wright's conduct did not amount to a complete disregard of Russell's safety. Wright was
         charged with making a difficult decision in a rapidly evolving situation. ACSO's use of
         force policy authorizes taser use against subjects who are resisting arrest, and targeting
         Russell's chest was in accordance with the training Wright received on how to use the
         device. Additionally, Russell was given numerous chances to comply with the officer's
         commands before any force was employed. As a result, Wright's conduct simply cannot
         be said to lack the ‘slight diligence’ required to defeat a claim of gross negligence.

  Russell ex rel., 916 F. Supp. 2d at 644.

         Here, Plaintiff’s claims of gross and willful, wanton, and reckless negligence fail because

  he cannot show that Mr. Jones acted in the absence of due diligence or care. Mr. Jones’s actions

  in arresting Plaintiff certainly cannot be said to “shock fair-minded persons;” as previously

  detailed, Mr. Jones had sufficient legal justification for using the force necessary, including the

  use of a TASER, to restrain and arrest a delirious and mentally unsound Plaintiff while he was

  trespassing throughout unauthorized areas of the hospital, a danger to himself and others. Had

  Mr. Jones left Plaintiff to traverse the hospital in such a mental state, with wide-spread access to

  dangerous medical equipment, instruments, and devices, Mr. Jones very well may have been

  liable for the “complete neglect of the safety” of the other patients and staff at the hospital.

  Likewise, as Plaintiff’s Third Amended Complaint pleads, Plaintiff was not in a state of mind

  where Mr. Jones could accompany him back to his room and reason with him. Plaintiff’s Third

  Amended Complaint, ¶¶ 15-16. As such, Mr. Jones had to make a quick decision based on his

  observations and concerns over the rapidly unfolding situation.

         Furthermore, while Plaintiff alleges Mr. Jones and Does acted negligently in deploying a

  TASER against him, Plaintiff does not specify which defendant deployed the TASER. Id., ¶¶ 18,


                                                    19
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 20 of 22 Pageid#: 337




  103-05. Nor does the allegation of use of a TASER alone satisfy the pleading requirements for a

  claim of gross negligence or willful, wanton, or reckless negligence. The facts here, as discussed

  above, demonstrate that there was nothing grossly negligent, reckless, or willful and wanton

  about Mr. Jones’s actions. Faced with exigencies of the circumstances and a difficult decision, he

  made a reasonable and legally justified decision to restrain Plaintiff, and, even if it is assumed

  that it was Mr. Jones that deployed the TASER, that decision too was reasonable and legally

  justified. Under no scenario do the allegations against Mr. Jones constitute gross negligence,

  willful or wanton conduct or recklessness with respect to his interaction with Plaintiff, and Count

  VI should be dismissed.

  IV. Defendant Gillespie Should Be Dismissed from this Lawsuit

         Plaintiff has also failed to state a claim against Defendant Gillespie. Plaintiff alleges false

  imprisonment against Defendant Gillespie under Virginia common law. Plaintiff alleges that he

  was falsely imprisoned by Defendant Gillespie when Defendant Gillespie came into Plaintiff’s

  room, “unlawfully” restrained and questioned Plaintiff while he was “handcuffed to his bed,”

  and “threatened” Plaintiff with arrest and criminal prosecution.” Plaintiff’s Third Amended

  Complaint, ¶¶ 25-26, 88-89. Moreover, Plaintiff claims that Defendant Gillespie continued to

  detain and restrain Plaintiff when he was “no longer delirious” and there was “no legal basis for

  doing so.” Id. ¶ 89.

         Plaintiff cannot prevail on a claim for false imprisonment. Lewis, 281 Va. at 724. The

  Fourth Circuit has held that, in Virginia, an officer cannot be held liable for false imprisonment

  “when the officer acted in good faith and with probable cause.” Harrison, 426 F. Appx at 181.

  Moreover, “whether probable cause exists in a particular situation…always turns on two factors

  in combination: the suspect's conduct as known to the officer, and the contours of the offense


                                                   20
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 21 of 22 Pageid#: 338




  thought to be committed by that conduct.” Pritchett v. Alford, 973 F.2d 307, 314 (4th Cir. 1992)

  (citations omitted).

         As previously detailed, Plaintiff was restrained by Mr. Jones and the other guards after he

  had left his hospital bed in a state of delusion and trespassed into other areas of the hospital.

  Plaintiff’s Third Amended Complaint, ¶¶ 15-16, 24. Although Plaintiff alleges that Defendant

  Gillespie continued to restrain Plaintiff after he was no longer delirious, Plaintiff concedes that

  he remained in a state of delirium even after he was handcuffed to the bed. Plaintiff’s Third

  Amended Complaint, ¶ 26, 89. Defendant Gillespie was, therefore, legally justified in

  “questioning” and “restraining” Plaintiff to prevent Plaintiff from harming himself or others at

  least until he could be certain that Plaintiff’s delirium had passed, and that it was safe to remove

  any restraints on Plaintiff. Consequently, because Defendant Gillespie was legally justified in his

  actions, Plaintiff has not stated an actionable claim for false imprisonment, and Count V against

  him should therefore be dismissed.

                                            CONCLUSION

         For the aforementioned reasons, Plaintiff’s claims against Defendants Jones and Gillespie

  fail as a matter of law. The Court should therefore dismiss Defendants from this lawsuit.

  Dated: July 2, 2020                            WESLEY GILLESPIE
                                                 CHRISTOPHER JONES
                                                 By counsel:
                                                 WILSON ELSER MOSKOWITZ
                                                 EDELMAN & DICKER, LLP
                                                 /s/ Eric P. Burns
                                                 Eric P. Burns, VSB #76554
                                                 8444 Westpark Drive, Suite 510
                                                 McLean, Virginia 22102
                                                 (703) 245-9300
                                                 (703) 245-9301 (Fax)
                                                 eric.burns@wilsonelser.com
                                                 Counsel for Defendants Wesley Gillespie and
                                                 Christopher Jones

                                                    21
Case 6:20-cv-00016-NKM-RSB Document 36 Filed 07/02/20 Page 22 of 22 Pageid#: 339




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above will be filed using the Court’s

  CM/ECF system on July 2, 2020, which will then cause a copy to be electronically served on all

  counsel of record.

                                               /s/ Eric P. Burns
                                               Eric P. Burns, VSB #76554
                                               WILSON ELSER MOSKOWITZ
                                               EDELMAN & DICKER, LLP
                                               8444 Westpark Drive, Suite 510
                                               McLean, Virginia 22102
                                               (703) 245-9300
                                               (703) 245-9301 (Fax)
                                               eric.burns@wilsonelser.com
                                               Counsel for Defendants Wesley Gillespie and
                                               Christopher Jones




                                                  22
